UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1266


NIKOLE MARIE HUNTER; ANDREW BENEDICT WEBER,

                    Plaintiffs - Appellants,

             v.

GOVERNMENT EMPLOYEES INSURANCE COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:16-cv-03138-TMC)


Submitted: September 11, 2019                               Decided: September 27, 2019


Before HARRIS and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Nikole Marie Hunter; Andrew Benedict Weber, Appellants Pro Se. David L. Moore, Jr.,
TURNER, PADGET, GRAHAM & LANEY, PA, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nikole Marie Hunter and Andrew Benedict Weber appeal the district court’s order

granting Appellee’s motion for summary judgment on their civil action arising out of an

insurance dispute. Because the amended complaint did not allege any redressable injury

suffered by Weber, we conclude that Weber lacked standing in the district court. See

Hollingsworth v. Perry, 570 U.S. 693, 704 (2013). Thus, although we grant Appellants’

application to proceed in forma pauperis, we vacate the district court’s order as to Weber

and remand with instructions to dismiss this part of the amended complaint for lack of

jurisdiction. Id. at 715. Turning to Hunter, we have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order as to Hunter. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                   AFFIRMED IN PART,
                                                                    VACATED IN PART,
                                                                     AND REMANDED




                                            2